Exhibit PARTICIPATION AGREEMENT [REDACTED] Offshore, Louisiana THIS PARTICIPATION AGREEMENT, the (“Agreement”), made effective the 1st day of July, 2008, is entered into by and among Helis Oil & Gas Company, L.L.C. (“Helis”), whose address is 228 St. Charles Ave., Suite 912, New Orleans, LA 70130, Houston Energy, L.P. (“Houston”) whose address is 1415 Louisiana, Suite 2400, Houston, Texas 77002, and Ridgewood Energy Corporation (“Ridgewood”), whose mailing address is 11700 Old Katy Road, Suite 280, Houston, Texas 77079, sometimes hereinafter referred to individually in this Agreement as a “Party” and jointly as the “Parties”; WHEREAS, Houston has licensed certain 3D seismic data in the [REDACTED] Area Offshore Louisiana and has identified an area in [REDACTED] to have potential for producing oil and/or gas and has designated the area as the [REDACTED] Prospect, said prospect area being hereinafter referred to as the (“Prospect”); and WHEREAS, Houston and Helis own rights in and to that certain Federal Offshore oil and gas lease covering the
